EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 15 is a substantial duplicate to claim 10. The only difference between these claims are the preambles. Claim 10 recites "A document processing method for performing a document processing using a computer, the document processing method comprising" and claim 15 recites "A document processing method performed by a computer, the method comprising." Despite the slight difference in wording, the preambles cover the same thing. All other recited limitations are recited verbatim.
Accordingly, claim 10 and claim 15 are not patentably distinct from each other; and claim 15 would be subject to rejection under 35 USC § 112(d) as a duplicate claim. See MPEP 608.01(m). For purposes of expediting allowance, Examiner amends the application to cancel duplicate claim 15.
The application has been amended as follows:

15. (Cancelled)
DETAILED ACTION
This action is in response to the reply received 5/16/22. After consideration of applicant's amendments and/or remarks:
Examiner withdraws claim objections by amendment.
Examiner withdraws claim interpretation under 35 USC 112(f) by amendment.
Rejection under 35 USC 101 rendered moot by cancellation (Examiner's Amendment).
Examiner withdraws rejections under 35 USC 103.
Claims 1-3 and 5-14 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims (1, 10) of the specific steps of: wherein the computer is further configured to, for any first word, when there is a second word or a third word whose co-occurrence probability with the first word in a word string having a predetermined number of words is equal to or larger than a predetermined value in a search target document group, deletes the first word from a sentence including the first word and the second word having the number of words between the first word and the second word equal to or less than a predetermined number, or a sentence including the first word and the third word having the number of words between the first word and the third word equal to or less than a predetermined number. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        August 13, 2022